DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/26/20020 and 01/06/2021 have been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "wherein the partially removing includes removing at least part of the manufactured object protruded from the opening".  Claim 8 depends from claim 7.  The opening in claim 7 is formed after removal of a portion of the manufactured object.  Claim 8 seeks to further refine the partially removing step to remove at least part of the manufactured object protruded from the opening.  However, at the time of the partially removing step of claim 7, the opening does not yet exist.  Accordingly, it is impossible to remove at least part of the manufactured object protruded from the opening before the creation of the opening.  Thus, the claim is unclear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavrentyev et al. (US 20160325541 A1).
Regarding claim 1, Lavrentyev teaches “a method of operating an additive manufacturing system in another non-limiting embodiment of the present disclosure includes the steps of forming a slice of a workpiece, and performing an ultrasonic inspection of the slice” (which reads upon “an additive manufacturing method comprising”, as recited in the instant claim; paragraph [0020]).  Lavrentyev teaches “laying a powder bed in a first layer upon a build table, melting at least in-part the first layer into at least one melt pool, and solidifying the melt pool thereby forming the slice 
Regarding claim 2, Lavrentyev teaches the method of claim 1 as stated above.  Lavrentyev teaches “sending ultrasonic waves through the bottom and top slices, and detecting a defect in the workpiece” (which reads upon “processing a surface of the manufactured object by emitting the second energy beam; and generating the elastic wave by processing the surface”, as recited in the instant claim; paragraph [0023]; ultrasonic waves are elastic).  
Regarding claim 3, Lavrentyev teaches the method of claim 2 as stated above.  Lavrentyev teaches that “the ultrasonic waves in-part reflecting off of a top surface of the top slice and processed by computer software, and in-part reflecting off of a delaminated interface between the top and bottom slices and processed by the computer software to detect the defect” (which reads upon “measuring a shape of the layer”, as recited in the instant claim; paragraph [0024]).  Lavrentyev teaches “re-melting the top slice to remove the delamination defect” (which reads upon “processing the surface on the basis of a result of the measurement”, as recited in the instant claim; paragraph [0025]).  
Regarding claim 4, Lavrentyev teaches the method of claim 2 as stated above.  Lavrentyev teaches that “the ultrasonic waves in-part reflecting off of a top surface of the top slice and processed by computer software, and in-part reflecting off of a delaminated interface between the top and bottom slices and processed by the computer software to detect the defect” (which reads upon “wherein the detecting includes detecting the elastic wave in an area of the manufactured object in which the surface is processed”, as recited in the instant claim; paragraph [0025]).  
Regarding claims 7-8, Lavrentyev teaches the method of claim 1 as stated above.  Lavrentyev teaches “re-melting the top slice to remove the delamination defect” (which reads upon “limitation”, as recited in the instant claim; paragraph [0025]; the defect is removed; remelting will form an opening and the remelted material will fill in the opening).  In light of the 112b rejections above the limitations of claim 8 will be interpreted as being met if the limitations of claim 7 are met.  It is noted that if the defect is a protrusion, the protrusion will be removed.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lavrentyev et al. (US 20160325541 A1), as applied to claim 2 above, and further in view of Yacoubian (US 2006/0215175 A1).
Regarding claims 5-6, Lavrentyev teaches the method of claim 2 as stated above.  Lavrentyev teaches an ultrasonic inspection system (paragraph [0006]).  Prior art is applied to claim 6 as best understood in light of the 112 rejections above.  

Yacoubian is similarly concerned with defect detection (paragraph [0013]).  Yacoubian teaches a sensor comprises an optical modulator that generates a modulation signal, an interferometer that mixes an acoustic signal evoked by a pulsed laser with the modulation signal to down-convert the acoustic signal to lower frequencies, and a photo detector that detects the down-converted signal (paragraph [0005]).  Yacoubian teaches that sensors in various configurations and arrangements use optics, integrated optics, optical waveguides, interferometer, laser ultrasonics, acoustics, optical modulators, fiber-optics, and bulk-optic interferometers to perform various measurements and analysis, for example in testing of semiconductor materials, nondestructive evaluation, imaging, metrology, line edge roughness, phase measurement (paragraph [0039]).  Yacoubian teaches that the modulator/interferometer sensor architecture 100 comprises a light modulator 102 followed by an interferometer 104 and detects pulsed laser-induced high-frequency acoustic resonance in a single or a multi-layer material 106 (the elastic wave detection unit is a laser interferometer that emits a second laser beam to the surface and receives 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic inspection system of Lavrentyev to use a laser interferometer, as taught by Yacoubian in applications where the impact of non-destructive analysis equipment and techniques on the environment is desired to be minimal and equipment aspects such as small size, capability to remain conveniently located with respect to process chambers and equipment, capability to perform measurements and analysis without contacting the work piece, and capability of remote control are desired.  Yacoubian teaches the use of a single lens that focuses the first laser beam and a second laser beam, as stated above.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Examiner, Art Unit 1733